Citation Nr: 1742591	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-20 322	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, rated as non-compensable prior to January 5, 2017, and 10 percent disabling thereafter.

2.  Entitlement to an increased disability rating for bilateral pterygium, currently rated as non-compensable.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1953 to January 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The March 2014 rating decision granted service connection for a bilateral hearing loss disability and assigned a non-compensable disability rating, effective September 30, 2013.  The March 2014 rating decision also denied the Veteran's claim of entitlement to service connection for tinnitus, as well as continued the non-compensable disability rating for the Veteran's service-connected bilateral pterygium.

In August 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In November 2016, the Board granted service connection for tinnitus, and the Veteran's claims for compensable ratings for bilateral hearing loss and bilateral pterygium were remanded for further development.

In March 2017, the AMC received new evidence regarding the Veteran's hearing loss and increased the Veteran's non-compensable rating to 10 percent disabling effective January 5, 2017.  Additionally, the AMC also granted service connection for scarring, right eye, secondary to the Veteran's service-connected bilateral pterygium disability, with an evaluation of 10 percent disabling.  The Veteran's bilateral pterygium remains at a non-compensable disability rating.

As the maximum benefit was not granted, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issues are presently before the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 1, 2016, the Veteran's hearing loss was manifested by no worse than Level III hearing loss in his right ear and Level I hearing loss in his left ear, resulting in a non-compensable disability rating.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's bilateral hearing loss manifested to 10 percent disabling effective September 1, 2016.

3.  During the rating period, the Veteran did not have conjunctivitis, loss of visual acuity, disfigurement, or other ratable findings relating to his bilateral pterygium that would result in a compensable rating.

4.  The Veteran's right eye has documented entropion from October 2013.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss has not been met prior to September 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for a compensable disability rating for bilateral hearing loss, not to exceed 10 percent disabling, has been met from September 1, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).

3.  The criteria for entitlement to a compensable rating for bilateral pterygium have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Code 6034 (2016).  

4.  The criteria for entitlement to a 10 percent rating for entropion of the right eye have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Code 6021 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in February 2014 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, neither the Veteran nor his representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  As noted above, this matter was remanded in November 2016.  In doing so, the Board remanded the matter to obtain any outstanding VA treatment records and to provide the Veteran with VA examinations for his hearing loss and eyes to determine the severity of his disabilities.  As a result of the remand directives, the Veteran was afforded VA audiological and eye examinations in January 2017 to assist in substantiating his claim, in addition to his previous VA audiological and eye examinations in March 2014. 

Given the above development, the Board finds that there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).  As such, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In the case of an initial or increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  Therefore, the Board has considered the Veteran's initial rating claim for bilateral hearing loss and bilateral pterygium from September 2012 to the present.  

Legal Analysis 
      
      A.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss disability is currently rated as 10 percent disabling from January 5, 2017 under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016). 

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman Numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman Numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  
The Rating Schedule also recognizes exceptional patterns of hearing impairment. See 38 C.F.R. § 4.86 (2016).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Turning to the evidence of record, the Veteran contends his assigned disability rating is not indicative of the severity of his hearing loss condition.  In September 2013, the Veteran received an audiology examination from his private physician which revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:









500Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
25
40
55
60
45
Left
25
25
35
40
35
34

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 92 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed normal to moderate bilateral sensorineural hearing loss.  

The Veteran was afforded another VA audiological examination in March 2014 with the findings as follows:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Average
Left
20db
25db
40db
60db
60db
48
Right
15db
20db
35db
40db
35db
33








Speech recognition scores based on the Maryland CNC Test were 80 percent in the right ear and 92 percent in the left ear.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above from the September 2013 examination, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85 (b).  The September 2013 audiology diagnostic study showed that the Veteran's puretone thresholds average on the right side was 45 decibels with 96 percent speech discrimination; therefore, Table VI assigns the Roman Numeral I to the right ear. The Veteran's left ear puretone thresholds average was 34 decibels, with speech discrimination of 92 percent; therefore, Table VI indicates the assignment of Roman Numeral I for the left ear.  

Next, DC 6100 directs to apply the Roman Numerals derived from Table VI to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).  Where the column for Roman numeral II and the row for Roman numeral II intersect, Table VII reveals that a rating of 0 percent is warranted.  Id.  The September 2013 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86 (a) is not warranted.

Using the same formula, the Veteran's audiological study from his March 2014 examination also revealed the same outcome of a non-compensable disability rating.  As a result of the March 2014 examination, the RO granted service connection for bilateral hearing loss with a non-compensable rating in the March 2014 rating decision.
In the Veteran's January 2017 VA audiological examination, the Veteran demonstrated a worsening of his hearing loss detailed below:


500Hz
1000Hz
2000Hz
3000Hz
4000Hz
6000Hz
8000Hz
Avg.
Right
25
25
50
60
75
70
60
53
Left
25
30
40
45
45
55
60
40










The Veteran's speech discrimination score was 80 percent for the right ear and 84 percent for the left ear.  Here, after using the above formula and applying the resulting Roman Numeral III for the Veteran's left ear and Roman Numeral IV for the Veteran's right ear, Table VII revealed a disability rating of 10 percent disabling.  

The Board has considered the Veteran's statements regarding the severity of his hearing loss, specifically that his hearing has worsened and he is now in need of hearing aids.  See Correspondence dated September 2, 2016.  The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience, and training to determine the severity level of service-connected hearing loss as it applies to the rating schedule.  Smith v. Derwinski, 1 Vet. App. 235 (1991).  Therefore, the Board finds that the VA and private examinations described herein are more probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  

As the Board has determined that the private and VA audiological examinations are probative and credible, the Board agrees that the Veteran was correctly rated as non-compensable initially, with a staged rating of 10 percent being awarded as of September 1, 2016.  

In support of the Board's conclusion, the Board notes that on July 22, 2016 at the James J. Howard OPC, the Veteran requested a referral for audiology for a hearing test.  In a September 1, 2016 note from a VA clinical audiologist at the same facility, it appears that the Veteran was given an audiology exam as the examiner noted that the Veteran had hearing loss in the high frequencies in 2014, but currently had moderate to severe hearing loss in both ears.  The examiner also ordered hearing aids for the Veteran.  

The evidence of record shows an audiology exam dated September 1, 2016; however, the Board is unable to determine whether this audiology test is the same as the one referenced by the audiologist at the James J. Howard OPC as the examination reflects "VA New Jersey HCS."  While the Board has considered the audiometric examination, the Board is unable to determine whether the Maryland CNC discrimination test was utilized to determine speech discrimination pursuant to 38 C.F.R. § 4.85.  Therefore, instead of using Tables VI, the Board has considered the Veteran's hearing loss under Table VIA which utilizes only the puretone threshold average.  The results of the examination which revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz are as follows:


1000hz
2000hz
4000hz
Average
Right
40
45
80
55
Left
55
70
80
68

As the examination does not indicate a result for the Veteran's left ear at 3000hz, the Board has only considered the results at 1000hz, 2000hz, and 4000hz as noted above.  In applying the averages to Table VIA, the results yield a Roman Numeral III for the Veteran's right ear, and Roman Numeral V for the left ear.  Applying these Roman Numerals to Table VII yields a result of 10 percent disabling.

The Board notes that the Veteran's VA audiometric examination four months later in January 2017 revealed a worsening of the Veteran's hearing loss to the extent that it was rated as 10 percent disabling as well.  Additionally, at said examination the Veteran reported a benefit in his hearing since receiving his hearing aids three months prior.  Therefore, as the September 1, 2016 examination reveals the Veteran's hearing loss had worsened to 10 percent disabling, the Board finds that the increase to 10 percent disabling is appropriately effective as of that date.    

In sum, the Board concludes that a compensable rating is not warranted prior to September 1, 2016, and that a 10 percent rating is warranted thereafter. 

	B.	Bilateral Pterygium

The Veteran also seeks a compensable rating for his bilateral eye disability which is currently rated as non-compensable under Diagnostic Code 6034 for pterygium.  Pterygium is evaluated based on visual impairment, disfigurement (Code 7800), conjunctivitis (Code 6018), etc., depending on the particular findings.  38 C.F.R. § 4.79, Code 6034.  

Turning to the evidence of record, the evidence shows that in October 2013, the Veteran presented to his private physician with a complaint that his "right eye blurs up and has 'FB' sensation at times."  The examiner noted scarring from the Veteran's pterygium and diagnosed the Veteran with trichiasis without entropion.  The Veteran was to return to the office in one year.

In March 2014, the Veteran received a VA examination for his eye disability.  The Veteran reported blurred vision at times and that he has to blink his eyes to see clearer.  The examiner determined that the Veteran had 20/40 or better corrected visual acuity, his pupils were round and reactive to light, and he had no diplopia, and no astigmatism.  The examiner further noted the Veteran was normal for conjunctiva/sclera, and that his right eye was affected by pterygium and was responsible for visual impairment; however, the condition did not cause scarring or disfigurement.

In December 2014, the Veteran presented to his private physician with a complaint of blurry vision in his right eye and his lashes going inward.  The examiner noted trichiasis and removed two eyelashes, and that the Veteran had astigmatism likely due to pterygium.  The examiner recommended that the Veteran try glasses prior to further surgery.  The Veteran was to return to the office in one year.  

In April 2016, the Veteran saw his private physician again in which the examiner noted the Veteran had pterygium in his right eye with no change in size, ptosis in both eyes, and trichiasis in his right lower lid which was removed.  The examiner did not note whether the Veteran's diagnosed ptosis impaired the Veteran's vision or whether it caused some type of disfigurement.  

In September 2016, the Veteran appeared for an annual eye exam at the East Orange VAMC.  The examiner noted a traumatic iris tear in the Veteran's right eye and pterygium regrowth.  The Veteran was advised to use natural tears to alleviate dryness and to wear sunglasses to prevent blurred vision from dilation.

In the Veteran's January 2017 VA examination of the eyes, the Veteran was noted to have corrected visual acuity of 20/40 or better, and there was no indication of diplopia.  The examiner noted the Veteran had a traumatic pupil and entropion with trichiasis on his right eye, a tear on his right iris, and pterygium on his right cornea nasally.  The Veteran was noted to have stromal haze from his past pterygium excision and a nasal cyst.  The examiner also noted the Veteran's decrease in visual acuity was impaired due to the pterygium regrowth on the Veteran's right eye, and from the glare caused by the iris tear from injury in service.  Further, the examiner noted the Veteran's significant pterygium regrowth nasally resulted in a surface contour of scar elevated or depressed on palpation.

As referenced above, the Veteran's bilateral pterygium is rated under 38 C.F.R. § 4.79, Diagnostic Code 6034 which directs the rating authority to rate the Veteran's condition under Diagnostic Code 6018 and Diagnostic Code 7800 pertaining to visual impairment, disfigurement, and other findings related to the pterygium.

As it relates to Diagnostic Code 6018, none of the Veteran's eye examinations, private or VA, reveal evidence of active or inactive chronic conjunctivitis.  While the Veteran's representative noted during the Veteran's hearing that the Veteran's eyes were running with a form of crustation, the medical evidence of record does not suggest the Veteran has any form of conjunctivitis.  Likewise, as the examiner in the Veteran's January 2017 VA examination noted a mild conjunctival cyst, this is not synonymous to conjunctivitis which refers to an inflammation.  See http://www.merckmanuals.com/professional/eye-disorders/conjunctival-and-scleral-disorders/overview-of-conjunctivitis.  Additionally, it was noted that the conjunctival cyst did not cause a decrease in the Veteran's visual acuity.  Therefore, a compensable rating under Diagnostic Code 6018 is not warranted for chronic conjunctivitis.  

Likewise, as it relates to any disfigurements caused by the Veteran's eye condition, the January 2017 VA examination reveals a scar on the Veteran's right eye due to the Veteran's pterygium regrowth.  However, the Veteran has already been compensated for this condition separately, secondary to his bilateral pterygium, in the AMC's March 2017 rating decision.  The evidence of record does not reveal any other types of disfigurements.  Although the Veteran's private physician diagnosed the Veteran with ptosis, there is no indication of disfigurement or visual impairment due to this condition.  Subsequent examinations, both private and VA, do not indicate that the Veteran has ptosis.  

The Board recognizes the Veteran's pterygium regrowth causes visual impairment; however, the Veteran's most recent examination shows a corrected visual acuity of 20/40 or better at distance and near. This level of visual acuity does not warrant a compensable rating under the rating schedule governing the assignment of evaluations for visual acuity.

The Board has considered the Veteran's lay statements, specifically that he has blurred vision, the dryness of his eyes irritate his eyeballs, and that his right eye stays dilated all the time; however, the Board finds that the medical opinions are more probative to the issue at hand.  The Board affords these opinions great weight because they are based on the examiners' specialized knowledge as medical professionals.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

As a result, the Board finds that the evidence preponderates against the Veteran's claim as there is no evidence of additional disfigurements, loss of visual acuity, and conjunctivitis for which compensation can be awarded.  Accordingly, the Veteran's claim is denied and a compensable rating for bilateral pterygium is not warranted at any time during the appeal period.  

Alternatively, the Board recognizes that it has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and accordingly must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  To that end, the Board notes the evidence of record shows that the Veteran has a history of trichiasis in his right eye in 2013, 2014, 2016, and most recently, a diagnosis of entropion with trichiasis on his right eye in his January 2017 VA examination.  As such, the Board finds that the Veteran is entitled to a 10 percent rating for entroprion, unilaterally under Diagnostic Code 6021.

Accordingly, a compensable rating for the pterygium under 38 C.F.R. § 4.79, Diagnostic Code 6034 is not warranted, but a separate 10 percent rating for entropion is warranted under 38 C.F.R. § 4.79, Diagnostic Code 6021.


ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to September 1, 2016 is denied.

Entitlement to a 10 percent rating for bilateral hearing loss, but no higher, effective September 1, 2016 is granted. 

Entitlement to a compensable rating for bilateral pterygium is denied. 

Entitlement to a 10 percent rating for entropion, unilateral, secondary to the service-connected pterygium is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


